Title: To Alexander Hamilton from William Denning, 25 September 1792
From: Denning, William
To: Hamilton, Alexander


New York, September 25, 1792. “In addressing you as an old acquaintance and a Friend you will I hope consider the Occasion as a Sufficient apology. My Son William (who has always respected and very much esteemed your person and Character) will between the first and Tenth of next month embark for Europe. His object is information and useful knowledge.… Permit me to request the favor of you Sir to Indulge him with a Line to Such person or persons in London, Paris, Holand, Germany, Russia and any other parts of Europe as you may think proper.…”
